Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Linda Sanders appeals from the district court’s order adopting the recommendation of the magistrate judge and dismissing her civil action without prejudice for failure to perfect service in a timely manner on Defendant Deerfield Episcopal Retirement Community, Incorporated. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sanders v. Deerfield Episcopal Retirement Cmly., Inc., No. l:13-cv-00202-MOC-DLH, 2014 WL 4980372 (W.D.N.C. Oct. 6, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.